Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 06, 2017

The Court of Appeals hereby passes the following order:

A18A0140. TERRANCE MOORE v. THE STATE.

        In 2005, a jury found Terrance Moore guilty of armed robbery and possession
of a firearm during the commission of a crime, and the trial court imposed a sentence
of twenty years’ imprisonment, to be followed by five years on probation. This Court
affirmed the denial of Moore’s motion for a new trial following his judgment of
conviction in an unpublished decision in 2008, and our remittitur issued later that
year. Moore v. State, No. A07A1933 (Feb. 7, 2008). Between 2012 and 2016, Moore
filed multiple motions seeking to modify his sentence, which the trial court denied in
March 2016.
        In April 2017, Moore filed an “Amended Motion for Sentence Modification.”
In his April 2017 motion, Moore sought to amend a motion to modify sentence that,
according to Moore, he previously had filed on July 25, 2005, and which remained
pending before the trial court. The July 2005 motion identified by Moore as the
allegedly pending motion to modify sentence – which Moore attached to his April
2017 motion – in fact is the motion for a new trial that he filed immediately following
his conviction. The trial court dismissed Moore’s April 2017 motion on the ground
that it previously had denied his motion for a new trial in May 2007. Moore then
filed this direct appeal. We lack jurisdiction.
        Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010).
Once this statutory period expires, a trial court may modify only a void sentence. Id.
A sentence is void if the court imposes punishment that the law does not allow. Jones
v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004). When a sentence falls within the
statutory range of punishment, it is not void and is not subject to modification beyond
the time provided in § 17-10-1 (f). See id. Moreover, a direct appeal does not lie
from the denial of a motion to modify a sentence filed outside the statutory time
period unless the motion raises a colorable claim that the sentence is, in fact, void.
Frazier, 302 Ga. App. at 348.
        Given that Moore’s April 2017 motion sought to amend a motion that no longer
remained pending, it was, in essence, a new motion for a sentence modification. See
Planet Ins. Co. v. Ferrell, 228 Ga. App. 264, 266 (491 SE2d 471) (1997)
(“[P]leadings, motions and orders are to be construed according to their substance and
function and not merely as to their nomenclature . . . .”). In his April 2017 motion,
Moore contended that: (i) the facts surrounding the offenses of which he was
convicted, his co-defendants’ sentences, his prior history, and his conduct while
incarcerated each warranted a lower sentence; (ii) the trial court misinformed Moore
of his right to seek a sentence reduction from the Sentence Review Panel; and (iii) the
trial court failed to charge the jury on lesser-included offenses. Moore did not,
however, raise a colorable claim that his sentences are void because they exceed the
statutory maximums. See Jones, 278 Ga. at 670; Frazier, 302 Ga. App. at 348.
        To the extent that Moore’s motion could be construed as seeking to vacate or
modify his convictions, “a petition to vacate or modify a judgment of conviction is
not an appropriate remedy in a criminal case,” Harper v. State, 286 Ga. 216, 218 (1)
(686 SE2d 786) (2009), and any appeal from an order denying or dismissing such a
motion must be dismissed, see id. at 218 (2); see also Roberts v. State, 286 Ga. 532,
532 (690 SE2d 150) (2010). For these reasons, this appeal is hereby DISMISSED for
lack of jurisdiction. See Frazier, 302 Ga. App. at 348-349.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/06/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.